Citation Nr: 1433056	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Appellant had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from October 1979 to October 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Appellant was scheduled for a hearing before a traveling Veterans Law Judge of the Board in August 2012, but the hearing was cancelled.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).  

The Board notes that the Appellant filed a claim for service connection for a back disability in April 1982, but failed to report for a VA examination scheduled in conjunction with such claim.  The provisions of 38 C.F.R. § 3.655 in effect in 1982 differed substantively from the current regulation, and did not provide that a claim was to be rated based on the evidence then of record when a claimant failed to report for a VA examination in connection with an original claim.  A RO decision in November 1982 denied the claim, without adjudication on the merits, due to the Appellant's failure to report for the scheduled examination.  As such, the claim was considered abandoned.  38 C.F.R. § 3.158.  The Appellant did not advise VA within one year of the notice of the denial of the claim, and his appellate rights, of his willingness to report for a VA examination.  Therefore, the November 1982 RO denial of the claim for failure to report for a VA examination is final.  38 C.F.R. § 3.158.  The issue on appeal has been characterized by the RO and the Board without a requirement of new and material evidence to consider the claim de novo, as the Veteran's claim was not previously adjudicated on the merits (with consideration of relevant law to the relevant facts) and, as such, the Veteran was not provided notice of prior adjudication of the claim on the merits.  In this regard, the Board notes that, whether the current claim is considered a claim to reopen or a new claim, the effective date to be assigned, in the event of award of the benefit sought, is the same.  See 38 C.F.R. §§ 3.158 and 3.400.



FINDING OF FACT

The most probative evidence of record does not demonstrate that it is at least as likely as not that the Appellant's low back disability is causally related to his service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101, 1131, 1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

An October 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Appellant of the criteria pertinent to the establishment of an effective date and a disability rating, in the event of award of the benefit sought.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006).  

As to the duty to assist, to the extent possible, the Appellant's service treatment records and private treatment records have been obtained.  A formal finding of unavailability has been made for medical records from the Medical Center Air Force Base where the Appellant states he was treated.  The Appellant has not indicated, and the record does not contain evidence, that he has sought treatment with VA for his low back disability.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  An attempt to obtain Social Security Administration (SSA) documents has been made, but a formal finding of unavailability was made in March 2011.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in November 2008.  The examiner diagnosed the Appellant with lumbago without objective findings of radiculopathy, and subjective complaints of neuropathy involving the right lower extremity without current objective findings, but did not give an opinion as to the etiology of either condition.  The Appellant was scheduled for another VA examination in November 2010.  The Appellant did not report to this examination, but explained that this failure to appear was due to a conflicting obligations and requested that the examination be rescheduled.  A VA examination was rescheduled for May 2011, but the Appellant once again did not appear.  The Appellant has not provided VA with a reason for his second failure to appear.  The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Appellant does not report for an examination scheduled in conjunction with an original compensation claim (as in this case), the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  The Appellant also has an obligation to assist in the adjudication of his claim.  The Appellant must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination and submitting to the Secretary all medical evidence supporting his claim.  Olson v. Principi, 3 Vet. App. 480 (1992).  In view of the forgoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion, and that the duty to assist has been fulfilled.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Service Connection Law and Regulations

Service connection will be granted if it is shown that the Appellant suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. §3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Veteran Status and Service Connection


There is a clear distinction between individuals who serve on active duty and those who only serve on ACDUTRA or INACDUTRA.  An individual seeking VA disability compensation based only on ACDUTRA or INACDUTRA must establish a service-connected disability in order to achieve veteran status and be entitled to disability compensation benefits.  Further, the burden to establish "veteran" status for a claim based on a period of ACDUTRA or INACDUTRA is on the Appellant.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

Moreover, the advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on active duty for training and had not established any service-connected disabilities from that period); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Therefore, the Appellant is not entitled to a presumption of sound condition at entrance onto a period of active duty for training or inactive duty training, or to a presumption of aggravation during such period where evidence shows an increase in severity of a preexisting disease during such a period, or to a presumption of service incurrence or aggravation for certain diseases, which manifest themselves to a degree of 10 percent or more disabling within a year from the date of separation from service.  In other words, the application of 38 C.F.R. §§ 3.307, 3.309 (presumption of service incurrence), 3.306 (presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) is not available with respect to periods of ACDUTRA or INACDUTRA.  

Facts and Analysis

In March 1982, as part of his Army National Guard service, the Appellant was a passenger in a truck that skidded, throwing him backward into the cab so that he injured his back.  In June 1982, a determination was made that this episode occurred in the line of duty.  The record reflects that the Appellant again sought treatment for back pain in July 1983.  The Appellant asserts that his back has hurt since the March 1982 incident, and private treatment records indicate that he has been treated for neck pain as early as December 1989, and for back pain as early as December 1993.  However, the record also reflects that the Appellant was in a motor vehicle accident in December 1993.  As the Appellant has not appeared at his scheduled VA examinations, the record does not contain an opinion as to the etiology of his low back disability.  

The Board recognizes that the Appellant has asserted continuity of back pain since the March 1982 accident, and that the Appellant, as a lay person, is competent to report the symptom of back pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, while service connection for certain chronic diseases may be established on a presumptive basis under 38 C.F.R. § 3.303(b) by a showing of continuity of symptomatology after service, the Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Appellant has not been diagnosed with arthritis or any other chronic disease under 38 C.F.R. § 3.309(a).  Therefore, the Board may not grant service connection based solely upon the Appellant's lay assertions of continuity.  

Private medical records reflect diagnoses of lumbar post laminectomy syndrome, myofacitis/myositis, and L3-L4 disc abnormality with radiculopathy, and note a long history of back pain.  Significantly, there is no clinical opinion of record relating any current low back disability to service.  The Veteran is not competent to offer an opinion in this regard as he has not been shown to have had the requisite medical training to offer an opinion as to etiology of such complex medical matters.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a low back disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


